
	

113 HR 592 : Federal Disaster Assistance Nonprofit Fairness Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 592
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 14, 2013
			Received
		
		
			March 13, 2013
			Read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend the Robert T. Stafford Disaster
		  Relief and Emergency Assistance Act to clarify that houses of worship are
		  eligible for certain disaster relief and emergency assistance on terms equal to
		  other eligible private nonprofit facilities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Disaster Assistance Nonprofit
			 Fairness Act of 2013.
		2.FindingsCongress finds the following:
			(1)Hurricane Sandy
			 inflicted catastrophic damage in the Northeastern United States.
			(2)Houses of worship across the Northeast’s
			 many faiths and denominations were among the private nonprofit facilities that
			 sustained damage.
			(3)Churches,
			 synagogues, mosques, temples, and other houses of worship throughout
			 communities in New York, New Jersey, Connecticut, and elsewhere play an
			 essential role in the daily lives of the communities.
			(4)The Federal
			 Emergency Management Agency’s (FEMA) public assistance program provides
			 financial grants for the repair of various types of private nonprofit
			 facilities.
			(5)Among the types of nonprofits to which FEMA
			 provides such grants are those in which citizens gather and engage in a variety
			 of educational, enrichment, and social activities. These activities are
			 essential to community building and occur in houses of worship.
			(6)Under the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et
			 seq.), FEMA’s disaster relief program is a general government
			 program under which assistance is provided in the wake of a natural disaster
			 using criteria that are neutral with regard to religion.
			(7)Congress has
			 previously enacted legislation providing financial assistance to religious
			 nonprofit institutions, including houses of worship, on terms equal to other
			 eligible nonprofit institutions.
			(8)Such legislation
			 is consistent with recent precedents of the Supreme Court of the United States
			 and legal opinions issued by the Office of Legal Counsel of the Department of
			 Justice.
			3.Inclusion of
			 houses of worship as private nonprofit facilities eligible for disaster
			 relief
			(a)Definition of
			 private nonprofit facilitySection 102(10)(B) of the Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122(10)(B)) is amended
			 to read as follows:
				
					(B)Additional
				facilitiesIn addition to the
				facilities described in subparagraph (A), the term private nonprofit
				facility includes any private nonprofit facility that provides
				essential services of a governmental nature to the general public (including
				museums, zoos, performing arts facilities, community arts centers, community
				centers, including houses of worship exempt from taxation under
				section
				501(c) of the Internal Revenue Code of 1986, libraries,
				homeless shelters, senior citizen centers, rehabilitation facilities, shelter
				workshops, and facilities that provide health and safety services of a
				governmental nature), as defined by the
				President.
					.
				
			(b)Repair,
			 restoration, and replacement of damaged facilitiesSection
			 406(a)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance
			 Act (42 U.S.C.
			 5172(a)(3)) is amended by adding at the end the
			 following:
				
					(C)Houses of
				worshipA church, synagogue,
				mosque, temple, or other house of worship, and a private nonprofit facility
				operated by a religious organization, shall be eligible for contributions under
				paragraph (1)(B), without regard to the religious character of the facility or
				the primary religious use of the
				facility.
					.
				
			(c)ApplicabilityThis
			 section and the amendments made by this section shall apply to the provision of
			 assistance in response to a major disaster or emergency declared on or after
			 October 28, 2012.
			
	
		
			Passed the House of
			 Representatives February 13, 2013.
			Karen L. Haas,
			Clerk
		
	
